                  Case 1:20-cv-00819-LAK-OTW Document 13 Filed 09/29/20 Page 1 of 7
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                       United States District Court - Southern District of New York
DOCKET NO.                          DATE FILED

    1:20-cv-00819                              1/30/2020
PLAINTIFF                                                                             DEFENDANT

    STRIKE 3 HOLDINGS, LLC                                                             JOHN DOE subscriber assigned IP address
                                                                                       98.7.201.151


        COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
     REGISTRATION NO.

1                                  SEE ATTACHED

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
        COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
     REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No                                       9/29/2020


CLERK                                                            (BY) DEPUTY CLERK                                            DATE
                                                                              S/K.Mango                                                  9/29/2020
         s/Ruby J, Krajick

                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
                              Case 1:20-cv-00819-LAK-OTW Document 13 Filed 09/29/20 Page 2 of 7

                                                         Exhibit A to the Complaint
Location: New York, NY                                                                                 IP Address: 98.7.201.151
Total Works Infringed: 71                                                                              ISP: Spectrum
 Work         Hash                                        UTC               Site          Published        Registered       Registration
 1            3EFE1972448E3CEE7089031141791E80FEE4781A    12/13/2019        Blacked       12/11/2019       01/03/2020       PA0002219628
                                                          00:41:44
 2            A293C6DB6C2A564F2EBBF7F273138154D95D3C4C    12/06/2019        Blacked Raw   09/29/2019       10/21/2019       PA0002207777
                                                          01:09:14
 3            84E8FD6C6F2E9B85F8BCE21A8BAD2DAB22867DB8    12/03/2019        Blacked       12/01/2019       12/17/2019       PA0002217663
                                                          02:11:41
 4            53DD9DA9E0B24B4961098D0683C348309445E260    10/24/2019        Vixen         12/25/2018       01/22/2019       PA0002147901
                                                          06:15:58
 5            D9261D3722C161272619A45A80E6F849B0BC63B5    10/24/2019        Blacked Raw   11/18/2018       12/10/2018       PA0002146476
                                                          02:38:58
 6            6E0F067BAC9311459A5DDBA3448E955F8E2C25CD    10/19/2019        Tushy         05/31/2019       06/17/2019       PA0002181300
                                                          00:44:24
 7            F518524A3E8B5819DB451A88F725D979F728EC34    09/30/2019        Vixen         08/12/2018       09/01/2018       PA0002119680
                                                          00:53:11
 8            7AA9EE0B623B3876BDBBB4854D311BA014697009    09/30/2019        Blacked       11/11/2017       11/27/2017       PA0002098000
                                                          00:52:04
 9            EDFC62C9AAB72DDFCD865F492AFC530D912B089E    09/23/2019        Tushy         09/23/2019       10/07/2019       PA0002205466
                                                          22:55:09
 10           8DC5C2F90FCB244D687437C6F703C9D575CA46D3    09/22/2019        Blacked       01/15/2018       01/24/2018       PA0002101768
                                                          01:17:00
 11           B1837EFE5563C154EEE2F1BE8D008DE5C8C7CD43    09/14/2019        Blacked       09/12/2019       09/25/2019       PA0002203159
                                                          21:16:48
 12           78C694B5EFF2DB0909579A63EF78E5F1A36D21CA    09/08/2019        Blacked       09/07/2019       09/25/2019       PA0002203158
                                                          14:54:24
 13           3981818C672261E5A1A0D5B561F7A7FEF98A7805    08/31/2019        Blacked       09/22/2018       11/01/2018       PA0002143419
                                                          23:07:57
 14           28F94F30A942C1A433243BEF5077E036528DDAF8    08/21/2019        Blacked Raw   11/08/2017       12/04/2017       PA0002097993
                                                          23:14:02
 15           FB74770301183194E022950AB806F22711E1D882    08/21/2019        Blacked Raw   05/02/2019       05/28/2019       PA0002200769
                                                          23:03:17
 16           2FE5A77075580DAA4C39306919575DCDAA4749C9    08/20/2019        Blacked       05/20/2017       06/22/2017       PA0002039289
                                                          03:44:28
 17           AE22AB5504C05C2B883232F07799C9925A3CBA59    08/11/2019        Blacked Raw   08/10/2019       09/11/2019       PA0002199990
                                                          15:36:09
                       Case 1:20-cv-00819-LAK-OTW Document 13 Filed 09/29/20 Page 3 of 7

Work   Hash                                       UTC          Site          Published    Registered   Registration
18     DA2B01E9B71CDF13CF8442E993A3A22EC96B6326   08/07/2019   Vixen         08/07/2019   08/26/2019   PA0002213240
                                                  22:36:18
19     5DF8FA648DEEAE1D73E962DB195061E646F82B4E   08/06/2019   Tushy         08/04/2019   08/22/2019   PA0002195508
                                                  22:23:05
20     A035AD89D17FFA204EA1669362F8A2B2947F1D32   08/04/2019   Blacked       08/03/2019   09/10/2019   PA0002199412
                                                  01:09:34
21     EAB3533FB381C799B59AAA64A20DF16CE3C18A18   08/01/2019   Blacked       03/01/2019   03/31/2019   PA0002163976
                                                  22:43:21
22     05EBD8C29118D473550899941352F12A097DDC23   08/01/2019   Tushy         07/30/2019   08/22/2019   PA0002195506
                                                  22:36:19
23     662C42833DF0727F4B96196F88475B615B2F0D2B   07/31/2019   Blacked Raw   07/31/2019   08/22/2019   PA0002195511
                                                  23:07:00
24     6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F   07/30/2019   Blacked       07/29/2019   09/11/2019   PA0002214887
                                                  22:45:50
25     B1175F1372648DE81684C06975EBCC841609C237   07/21/2019   Blacked       10/02/2018   10/16/2018   PA0002127785
                                                  16:29:40
26     9A5ACC9C958C00F1B826AC91A7DB3423BCE3F400   07/21/2019   Blacked Raw   04/12/2018   06/18/2018   PA0002126637
                                                  16:02:11
27     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   07/21/2019   Vixen         05/14/2018   06/19/2018   PA0002126499
                                                  15:59:11
28     23D0AD06AEDD268744FBB7251611A950CF96EE07   07/11/2019   Blacked Raw   06/26/2019   08/27/2019   PA0002213245
                                                  01:12:10
29     7EF8F2F7F6082F4D5A4608A1FCC50565AB14164B   07/05/2019   Blacked       07/04/2019   08/27/2019   PA0002213242
                                                  23:21:43
30     06DD9EF853621803920CCE8EB03FD00F8A2AA390   07/02/2019   Blacked Raw   07/01/2019   07/17/2019   PA0002188302
                                                  00:28:02
31     7B49F1542CA227EB051129784E4FA7D5CACC7DC4   06/29/2019   Blacked Raw   10/04/2018   10/16/2018   PA0002127787
                                                  20:05:38
32     05A7B52E88CC9418AD100770A8B91C7FCBB1C243   06/29/2019   Blacked Raw   04/22/2018   05/24/2018   PA0002101381
                                                  19:49:37
33     022342FC7077A111F1422A99C31FD89D147FE619   06/25/2019   Blacked       06/24/2019   07/17/2019   PA0002188313
                                                  02:09:47
34     D953E392C297913CDBDFCE65BCF4DF39F6D492E1   05/28/2019   Vixen         05/24/2019   07/17/2019   PA0002188303
                                                  18:13:53
35     403C8C01BC2F40ED4F3C34B9040BAD024FEF26B1   05/25/2019   Blacked       05/25/2019   06/13/2019   PA0002180952
                                                  23:43:54
36     72555676245CA53C457541455A41821330714A7A   05/17/2019   Blacked       03/11/2019   03/31/2019   PA0002163979
                                                  15:30:06
                       Case 1:20-cv-00819-LAK-OTW Document 13 Filed 09/29/20 Page 4 of 7

Work   Hash                                       UTC          Site          Published    Registered   Registration
37     3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0   05/15/2019   Blacked Raw   08/05/2018   09/01/2018   PA0002119682
                                                  15:43:11
38     6B8E400282C3C9C50A8C00AEB5CD52F0B967DA0A   05/15/2019   Blacked       05/10/2019   07/05/2019   PA0002206368
                                                  15:33:32
39     32746C698A142D414674E13A5EC1C7491E5C2055   05/15/2019   Blacked       02/19/2018   03/02/2018   PA0002104735
                                                  03:33:28
40     8A396158B2DF15777FAEF364CFE9F0EA1B91740F   05/15/2019   Vixen         05/14/2019   07/05/2019   PA0002206408
                                                  02:11:54
41     35D92B16760D4E150871C7A173AA6075D904CFFC   05/11/2019   Vixen         11/05/2017   11/30/2017   PA0002098007
                                                  16:41:37
42     5264FF1CA20A869CA00A84EF194A50DD3CD7B93A   05/10/2019   Blacked       08/28/2017   09/15/2017   PA0002052848
                                                  12:13:16
43     42462CE40C5D57E39D232B87E3DBB07B62BA5710   05/06/2019   Blacked       05/05/2019   07/05/2019   PA0002206372
                                                  02:05:59
44     C2D9B1003D58049A4B3166BE0C9620ECCA0B4800   05/05/2019   Vixen         04/04/2019   04/29/2019   PA0002169968
                                                  15:27:46
45     F9B92290296A3DF4D4981A2EB881ECBD9591750C   04/30/2019   Blacked       04/30/2019   06/03/2019   PA0002178774
                                                  19:39:31
46     67D95FCED9B00C108A63588568A4B4CC34737EE5   04/24/2019   Blacked       07/09/2018   08/07/2018   PA0002131818
                                                  19:34:10
47     E2BB05E86116A0CDAD606375C7B9C9EB44B6F769   04/23/2019   Blacked       02/04/2019   03/24/2019   PA0002183208
                                                  01:34:07
48     1D8C99B00AD138010A90E2C90CAF50FD026C7A08   04/15/2019   Blacked       10/17/2018   10/28/2018   PA0002130456
                                                  02:40:29
49     C20D8CE638A46CD39FA65004C565F7F85846691D   03/29/2019   Blacked Raw   03/28/2019   05/28/2019   PA0002200777
                                                  02:34:42
50     36602A2A8598380F67FF6FCEBD7FCD97ED374F38   03/23/2019   Blacked Raw   03/18/2019   04/08/2019   PA0002164883
                                                  01:15:53
51     FD451C17F6CD6A9FC4992E362A68B0846555EE33   03/17/2019   Tushy         03/12/2019   04/29/2019   PA0002169947
                                                  03:40:38
52     1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C   03/14/2019   Blacked Raw   07/01/2018   07/26/2018   PA0002112161
                                                  19:31:02
53     4D82ADD27F7568F6D59A64F777E43A27BD64652E   03/08/2019   Tushy         11/22/2017   01/04/2018   PA0002069339
                                                  19:25:55
54     896414FEC6D0B67D55D70E796377323E455E6185   03/04/2019   Blacked Raw   03/03/2019   04/17/2019   PA0002186905
                                                  05:08:28
55     4B9E0DF0E3594DC1E77FE5C08FA2A6FEA65979DC   02/27/2019   Blacked Raw   02/26/2019   03/31/2019   PA0002163980
                                                  01:53:12
                      Case 1:20-cv-00819-LAK-OTW Document 13 Filed 09/29/20 Page 5 of 7

Work   Hash                                     UTC          Site          Published    Registered   Registration
56     39AD5B58AA96023EF698F66ACF5820C5B35250DA 02/22/2019   Vixen         02/03/2018   02/20/2018   PA0002104152
                                                19:13:44
57     D4C4F2E93F58EE586FCFBA4A3034783CB97E59AE 02/22/2019   Blacked Raw   02/21/2019   04/29/2019   PA0002170356
                                                19:10:21
58     1D63168E762F9CB41AE4DBD6646599AD0EFF3911 01/30/2019   Blacked       07/09/2017   08/17/2017   PA0002077662
                                                18:32:35
59     D35DE91797823D90CFD9EAB5A55CF23E8D37AB3A 01/28/2019   Blacked       12/31/2018   01/22/2019   PA0002147686
                                                03:52:48
60     84BC3740829500DFC2B046EE9DE89357A4BDC637 01/27/2019   Blacked Raw   01/27/2019   03/24/2019   PA0002184066
                                                21:25:06
61     7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18 01/27/2019   Tushy         01/26/2019   02/22/2019   PA0002155150
                                                21:20:41
62     7180352F1197F512822C8C7B41CAADADB5C0F744 01/27/2019   Blacked       01/25/2019   02/22/2019   PA0002155136
                                                05:23:34
63     35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A 01/22/2019   Blacked Raw   07/26/2018   09/01/2018   PA0002119594
                                                22:36:07
64     87F8CF6CF74A8301642CDC1C72FBC192A790A9B2 01/22/2019   Blacked Raw   01/12/2019   02/02/2019   PA0002155388
                                                22:34:59
65     59BBB32A1C085F460AAFB1329242C36691D072A1 01/22/2019   Blacked Raw   01/07/2019   02/02/2019   PA0002155390
                                                22:32:11
66     9F1AEDB1A46ED2351C6734A7C20C7CCA52E8D790 01/18/2019   Blacked Raw   06/01/2018   07/14/2018   PA0002128077
                                                18:38:51
67     2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8 01/12/2019   Blacked Raw   08/10/2018   09/05/2018   PA0002135668
                                                18:53:40
68     3D5565340A11007367A788386A1708908C63FDA4 01/12/2019   Tushy         10/08/2018   11/01/2018   PA0002143422
                                                18:53:40
69     16964274EEF2DEB09294CF8A21B1AFBB9CC70842 01/12/2019   Tushy         01/11/2019   01/22/2019   PA0002147904
                                                04:58:09
70     A79E1BEA716422681872B46A4AC579C82B92D143 01/06/2019   Blacked Raw   12/08/2018   12/18/2018   PA0002141919
                                                21:11:37
71     3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57 01/03/2019   Blacked       12/26/2018   02/02/2019   PA0002155307
                                                18:42:51
      Case 1:20-cv-00819-LAK-OTW Document 13 Filed 09/29/20 Page 6 of 7


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:20-cv-00819-LAK-OTW
                       Plaintiff,

 v.

 JOHN DOE, subscriber assigned IP address
 98.7.201.151,

                       Defendant.


                 PLAINTIFF’S NOTICE OF SETTLEMENT AND
            VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANT

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with Defendant John Doe, subscriber assigned IP address 98.7.201.151 (“Defendant”),

through Defendant’s counsel, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.      Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant has neither answered Plaintiff’s Complaint nor filed a

motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: September 29, 2020                            Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
      Case 1:20-cv-00819-LAK-OTW Document 13 Filed 09/29/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 28, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James, Esq.




                                               2
